Case 2:15-cr-20609-RHC-APP ECF No. 683 filed 07/14/20           PageID.6304     Page 1 of 7



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                     Plaintiff,
 v.
                                                       Case No. 15-20609
 KIMBERLY GORDON,

                 Defendant.
 ________________________________/

      OPINION AND ORDER DENYING DEFENDANT’S EMERGENCY MOTION FOR
                        COMPASSIONATE RELEASE

        Defendant Kimberly Gordon pleaded guilty to conspiracy to manufacture and

 distribute methamphetamine, 21 U.S.C. §§ 841(a)(1) and 846. (ECF No. 285,

 PageID.1532-33.) On May 23, 2019, the court sentenced her to 127 months

 imprisonment. (ECF No. 610, PageID.5218.) Her projected release date is March 28,

 2026. (ECF No. 679, PageID.6089.)

        Defendant has filed an “Emergency Motion for Compassionate Release from

 Custody Under 18 U.S.C. [§] 3582(c)(1)(A)(i).” (ECF No. 672.) She argues that the risk

 to her health presented by the Coronavirus Disease (“COVID-19”) while incarcerated at

 FCI Danbury, in Danbury, Connecticut, justifies her immediate release. (Id.,

 PageID.6056-57.) The government has filed a response. (ECF No. 679.) The court has

 reviewed the record in this case and finds a hearing unnecessary. E.D. Mich. L.R.

 7.1(f)(2). For the reasons provided below, the court will deny Defendant’s motion.

        A court may reduce a term of imprisonment if it determines “extraordinary and

 compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court
Case 2:15-cr-20609-RHC-APP ECF No. 683 filed 07/14/20             PageID.6305     Page 2 of 7



 must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and

 determine if a sentence reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.” Id.

        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

 the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

 3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

 must “not [be] a danger to the safety of any other person or to the community” under 18

 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

 of the Defendant,” “Family Circumstances,” and “Other Reasons.” U.S. Sentencing

 Guidelines Manual § 1B1.13. The category of “Other Reasons” requires a determination

 from the Director of the Bureau of Prisons (“BOP”) that “there exists in the defendant's

 case an extraordinary and compelling reason other than, or in combination with, the

 reasons” outlined in the other three categories. Id. § 1B1.13 cmt. n.1(D). The BOP has

 released Program Statement 5050.50 to guide its determination of extraordinary and

 compelling circumstances. 1 Federal Bureau of Prisons, U.S. Department of Justice,

 Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

 Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).


 1      After the passage of the First Step Act in 2018, district courts in the Sixth Circuit
 remain divided over whether only the BOP Director may determine if a defendant’s
 circumstances fall within the category of “Other Reasons.” Compare United States v.
 Bolze, --- F. Supp. 3d ----, 2020 WL 2521273, at *7 (E.D. Tenn. May 13, 2020) (quoting
 U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D)) (“[O]nly the ‘Director of the
 Bureau of Prisons’ can determine that such ‘other reasons’ exist.”), with United States v.
 Young, --- F. Supp. 3d ----, 2020 WL 1047815 (M.D. Tenn. Mar. 4, 2020) (“[F]ederal
 judges are no longer constrained by the BOP Director’s determination of what
 constitutes extraordinary and compelling reasons for a sentence reduction.”).

                                              2
Case 2:15-cr-20609-RHC-APP ECF No. 683 filed 07/14/20             PageID.6306      Page 3 of 7



        In all, a defendant seeking compassionate release must present “extraordinary

 and compelling” circumstances, must have § 3553(a)’s sentencing factors weigh in her

 favor, must not be a threat to others as determined by § 3142(g), and must fit within one

 of the four categories in § 1B.13 of the Sentencing Guidelines. 18 U.S.C. §

 3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B.13; United States v. Sapp,

 Case No. 14-20520, 2020 WL 515935, at *2 (E.D. Mich. Jan. 31, 2020) (Leitman, J.)

 (summarizing compassionate release requirements); see also United States v. Kincaid,

 802 F. App’x 187, 188 (6th Cir. 2020).

        The court first notes that there are two procedures by which it may hear motions

 for compassionate release. First, the BOP can move for compassionate release. 18

 U.S.C. § 3582(c)(1)(A). That procedure is not applicable here. The BOP did not move

 for or endorse Defendant’s release.

        Second, after the passage of the First Step Act in 2018, Defendant can file a

 motion on her own. 18 U.S.C. § 3582(c)(1)(A). However, he may do so only “after [she]

 has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a

 motion on [her] behalf or the lapse of 30 days from the receipt of such a request by the

 warden of [Defendant’s] facility, whichever is earlier.” Id.

        Defendant does not present evidence, nor does she allege, that she filed a

 request for compassionate release with the BOP. There is no indication she waited

 thirty days after filing a request or exhausted administrative remedies before filing her

 motion.

        The government asserts that Defendant submitted a request for compassionate

 release to the warden at her place of incarceration on June 9, 2020. (ECF No. 679,


                                               3
Case 2:15-cr-20609-RHC-APP ECF No. 683 filed 07/14/20             PageID.6307      Page 4 of 7



 PageID.6092.) The warden apparently denied the request on June 11 and, nine days

 after originally submitting the request, Defendant filed the instant motion on June 18.

 (Id.) The government provides no indication that Defendant exhausted administrative

 appeals prior to filing her motion.

        Nonetheless, the government “does not contest that [Defendant] has satisfied [§]

 3582(c)(1)(A)’s exhaustion requirement.” (Id., PageID.6095.) As a “mandatory claim-

 processing rule[],” exhaustion under § 3582(c)(1)(A) applies “only when properly

 asserted and not forfeited.” United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020)

 (citing Eberhart v. United States, 546 U.S. 12, 19 (2005)). Thus, the court will address

 the merits of Defendant’s motion. Id.

        Defendant’s circumstances are not “extraordinary and compelling.” 18 U.S.C. §

 3582(c)(1)(A). “Extraordinary” is defined as “exceptional to a very marked extent.”

 Extraordinary, Webster’s Third International Dictionary, Unabridged (2020).

 “Compelling” is defined as “tending to convince or convert by or as if by forcefulness of

 evidence.” Compelling, Webster’s Third International Dictionary, Unabridged (2020). A

 court in this district has described the requirements of “extraordinary” in the context of

 compassionate release “as beyond what is usual, customary, regular, or common,” and

 a “‘compelling reason’ as one so great that irreparable harm or injustice would result if

 the relief is not granted.” Sapp, 2020 WL 515935, at *3 (citations removed).

        Defendant is thirty-four years old and does not claim she has any serious or

 debilitating preexisting health condition. (ECF No. 679, PageID.6097.) She states

 explicitly that she has “no underlying medical conditions.” (ECF No. 672, PageID.6056.)

 In preparation for her sentencing in May 2019, the Probation Office “reported no chronic


                                              4
Case 2:15-cr-20609-RHC-APP ECF No. 683 filed 07/14/20              PageID.6308   Page 5 of 7



 illnesses, current medications, [or] allergies.” (ECF No. 679, PageID.6097.) Defendant’s

 most recent medical examination found that she was recovering from an ankle injury

 and had a Body Mass Index (“BMI”) of 31.8. (ECF No. 679-1, PageID.6224.) The

 government points out that her BMI makes her obese, although a 31.8 BMI falls near

 the bottom of the range of obesity. Defining Adult Overweight and Obesity, Centers for

 Disease Control and Prevention,

 https://www.cdc.gov/obesity/adult/defining.html#:~:text=If%20your%20BMI%20is%20les

 s,falls%20within%20the%20obese%20range. (last visited July 10, 2020) (stating that

 the lowest level of obesity starts at a 30 BMI and goes to 35).

        At FCI Danbury, where Defendant is housed, ninety-four inmates out of 805 have

 tested positive for COVID-19. COVID-19: Coronavirus, Federal Bureau of Prisons,

 https://www.bop.gov/coronavirus/ (last visited July 10, 2020); FCI Danbury, Federal

 Bureau of Prisons, https://www.bop.gov/locations/institutions/dan/ (last visited July 10,

 2020). However, as of now, there are zero confirmed cases of active COVID-19 among

 inmates and staff. COVID-19: Coronavirus, supra. Defendant and her entire unit were

 tested for COVID-19 on May 28, 2020; she tested negative. (ECF No. 679-1,

 PageID.6273.)

        The BOP has taken steps to mitigate the spread of COVID-19 throughout the

 federal prison system, including at FCI Danbury. Inmates’ internal movement is

 suspended, subject to narrow exceptions such as medical examinations; staff receive

 health screening and temperature checks; newly arriving inmates are screened for

 exposure risks and symptoms; symptomatic and asymptomatic inmates with exposure

 risks are quarantined or isolated; social visits have been canceled. BOP Implementing


                                              5
Case 2:15-cr-20609-RHC-APP ECF No. 683 filed 07/14/20               PageID.6309      Page 6 of 7



 Modified Operations, Federal Bureau of Prisons,

 https://www.bop.gov/coronavirus/covid19_status.jsp (last visited July 10, 2020). (ECF

 No. 679, PageID.6092-94.)

        To find that Defendant’s medical conditions are “extraordinary and compelling,”

 the court would be forced to speculate as to existence of many material, yet unknown,

 facts. 18 U.S.C. § 3582(c)(1)(A). The court does not know whether COVID-19 will again

 enter FCI Danbury and spread, despite the BOP precautions. (ECF No. 679,

 PageID.6092-94.) The court also does not know whether Defendant will contract the

 disease and develop serious symptoms. Furthermore, Defendant may have a greater

 risk of exposure in free society, where she may have less monitoring and less effective

 access to quality healthcare. There are tens of thousands of cases across Defendant’s

 home state of Michigan, and Defendant has received regular checkups and a COVID-19

 test while at FCI Danbury. Coronavirus: Michigan Data, State of Michigan,

 https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---,00.html (last

 visited July 10, 2020). (ECF No. 679-1, PageID.6223-25, 6273.)

        Defendant has not met the requirements for compassionate release under §

 3582(c)(1)(A). Even considering the outbreak of COVID-19, being mildly obese, when

 42.4% of American adults are obese and additional 32% are overweight, is not a

 condition so extortionary that “injustice would result if the relief is not granted.” Sapp,

 2020 WL 515935, at *3; Prevalence of Obesity and Severe Obesity Among Adults:

 United States, 2017-2018, Centers for Disease Control and Prevention,

 https://www.cdc.gov/nchs/products/databriefs/db360.htm (last visited July 10, 2020);

 See Obesity and Overweight, Centers for Disease Control and Prevention,


                                               6
Case 2:15-cr-20609-RHC-APP ECF No. 683 filed 07/14/20                   PageID.6310   Page 7 of 7



 https://www.cdc.gov/nchs/fastats/obesity-overweight.htm (last visited July 10, 2020).

 While COVID-19 continues to pose a health risk to many in society, it does not justify

 Defendant’s release at this time. Accordingly,

         IT IS ORDERED that Defendant’s “Emergency Motion for Compassionate

 Release from Custody Under 18 U.S.C. [§] 3582(c)(1)(A)(i)” (ECF No. 672) is DENIED.

                                                          s/Robert H. Cleland                 /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
 Dated: July 14, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, July 14, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                     /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\15-
 20609.GORDON.EmergencyMotionforCompassionateRelease.RMK.RHC.3.docx




                                                      7
